FILED
                            NOT FOR PUBLICATION                             APR 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOHN D. LAMBERTSON,                              No. 14-16879

               Plaintiff - Appellant,            D.C. No. 3:12-cv-05122-JD

 v.
                                                 MEMORANDUM*
G. D. LEWIS; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                     James Donato, District Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      John D. Lambertson, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his safety. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under 28 U.S.C. § 1915A. Wilhelm v. Rotman, 680

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1113, 1118 (9th Cir. 2012). We reverse and remand.

      Lambertson alleged that Doe correctional officers were aware of the threat

posed by general population inmates yet failed to take reasonable measures to

protect Lambertson from an assault while he was being escorted back from the law

library. See Cortez v. Skol, 776 F.3d 1046, 1050 (9th Cir. 2015) (setting forth

elements of a claim against prison officials for failure-to-protect inmates from

violence by other inmates). These allegations, liberally construed, were “sufficient

to warrant . . . an answer.” Wilhelm, 680 F.3d at 1116. Accordingly, we reverse

the district court’s judgment as to the failure-to-protect claim against the Doe

defendants, and remand for further proceedings.

      We reject as unsupported by the record Lambertson’s contention that he was

denied access to the courts.

      Because Lambertson did not reallege his claims against defendant Lewis in

the operative complaint, we do not consider Lambertson’s claims against Lewis.

      Lambertson’s requests for a subpoena to compel all medical and custody

records, and for the appointment of counsel, are denied.

      REVERSED and REMANDED.




                                           2                                       14-16879